                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


LAVONTE MACK,
              Plaintiff,                           No. 18-12908
v.                                                 District Judge Paul D. Borman
                                                   Magistrate Judge R. Steven Whalen
STATE FARM MUTUAL AUTOMOBILE
INSURANCE CO., ET AL.,
              Defendants.
                                         /

                                          ORDER
       Before the Court is Plaintiff’s motion for leave to file a first amended complaint

[Dkt. #28]. Plaintiff states that after the complaint was filed, and during the course of
discovery, he learned that Cigna, and insurance company, had made numerous payments

on his behalf, and he now seeks to add Cigna as a Defendant.

       Where, as here, a plaintiff requires leave of the Court to amend his or her
complaint, Fed.R.Civ.P. 15(a) provides that “leave shall be freely given when justice so

requires.” Motions to amend are addressed to the Court’s discretion, and in deciding
whether to allow an amendment, “the court should consider the delay in filing, the lack of
notice to the opposing party, bad faith by the moving party, repeated failure to cure

deficiencies by previous amendments, undue prejudice to the opposing party, and futility
of amendment.” Perkins v. American Electric Power Fuel Supply, Inc., 246 F.3d 593,
605 (6th Cir. 2001).




                                             -1-
       Here, I find no bad faith, no undue delay, and no prejudice to the individual
Defendants, who have not filed responses in opposition to this motion. On the other

hand, Plaintiff would be prejudiced if precluded from joining Defendant Cigna.
       Accordingly, Plaintiff’s motion for leave to file first amended complaint [Dkt.

#28] is GRANTED.
       The proposed first amended complaint is appended to Plaintiff’s motion. Plaintiff
must file the first amended complaint as a separate document within 14 days of the date
of this Order.

       IT IS SO ORDERED.



                                          s/ R. Steven Whalen
                                          R. STEVEN WHALEN
                                          UNITED STATES MAGISTRATE JUDGE
Dated: February 11, 2019




                            CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing document was sent to parties of
record on February 11, 2019, electronically and/or by U.S. mail.

                                          s/Carolyn M. Ciesla
                                          Case Manager to the
                                          Honorable R. Steven Whalen




                                            -2-
